DISMISSED and Opinion Filed February 5, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00066-CR

                    EX PARTE RODNEY COLLINS SMITH

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. W18-00143-V(A)

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Nowell
      Rodney Collins Smith has filed a notice of appeal seeking to appeal an adverse

decision by the court of criminal appeals on his application for writ of habeas corpus.

We dismiss the appeal for want of jurisdiction.

      Our records show appellant was convicted of murder and sentenced to life in

prison. On direct appeal, the Court modified and affirmed the trial court’s judgment.

See Smith v. State, No. 05-18-00491-CR, 2019 WL 1615353, at *1 (Tex. App.—

Dallas Apr. 15, 2019, pet. ref’d). In his notice of appeal, appellant states he is

appealing a November 4, 2020 decision denying relief on his writ application

docketed as cause number W18-00143-V(A) and WR-91,767-01. Enclosed with the

notice of appeal is a postcard from the court of criminal appeals indicating it had, on
November 4, 2020, denied without written order appellant’s writ application

docketed as trial court no. W18-00143-V(A) and as writ no. WR-91,767-01. The

clerk’s record has been filed and it confirms appellant is attempting to appeal an

adverse decision of the court of criminal appeals.

      After a final felony conviction, the court of criminal appeals has exclusive

authority to grant post-conviction habeas relief. See TEX. CODE CRIM. PROC. art.

11.07, § 5; Bd. of Pardons and Paroles ex rel. Keene v. The Eighth Court of Appeals,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding) (per curiam).

      A court of appeals may only review appeals when authorized by law. See

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Article 11.07 does

not authorize this Court to review the court of criminal appeals’ determinations on

an article 11.07 writ application. See TEX. CODE CRIM. PROC. art. 11.07, §§ 3, 5;

Keene, 910 S.W.2d at 483; In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston

[1st Dist.] 2001, orig. proceeding) (per curiam).

      Because we have no jurisdiction to review the denial of appellant’s writ

application, we dismiss the appeal.




                                           /Erin A. Nowell/
Do Not Publish                             ERIN A. NOWELL
TEX. R. APP. P. 47.2(b)                    JUSTICE
210066F.U05


                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE RODNEY COLLINS                     On Appeal from the 292nd Judicial
SMITH                                       District Court, Dallas County, Texas
                                            Trial Court Cause No. W18-00143-
No. 05-21-00066-CR                          V(A).
                                            Opinion delivered by Justice Nowell.
                                            Justices Molberg and Reichek
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 5th day of February, 2021.




                                      –3–